Citation Nr: 0843255	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-39 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for gout of 
the feet.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1996 and December 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied entitlement to TDIU and granted service 
connection and awarded a 0 percent disability rating for gout 
of the feet, effective March 26, 1999.  The veteran testified 
before the Board in July 2008.  

In a November 1997 decision, the Board denied the veteran's 
claim for entitlement to TDIU.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to the Joint Motion for 
Remand, a May 1999 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  The Board remanded the claim for entitlement to TDIU 
for additional development in February 2000, July 2002, and 
April 2006.  

The issue of entitlement to an initial compensable rating for 
gout of the bilateral feet is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

At his July 2008 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to TDIU.  



CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals of the 
issue of entitlement to TDIU have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).  

In April 1996, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to TDIU, as identified in the February 
1996 statement of the case.    

At his July 2008 hearing before the Board, the veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to TDIU.  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeal as 
to this issue, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
substantive appeals.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(a statement made during a personal hearing, when later 
reduced to writing in a transcript, constitutes a written 
notice of Disagreement within the meaning of 38 U.S.C. § 
7105).   

As the appellant has withdrawn his appeal as to the issue of 
entitlement to TDIU, there remain no allegations of errors of 
fact or law for appellate consideration concerning this 
issue.  The Board therefore has no jurisdiction to review the 
issue.  Accordingly, the issue of entitlement to TDIU is 
dismissed.   


ORDER

The appeal concerning the issue of entitlement to TDIU is 
dismissed.   


REMAND

Additional development is needed prior to further disposition 
of the claim for an initial compensable rating for gout of 
the bilateral feet.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran was last afforded a VA examination in October 
2006.  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the veteran's 
examination is not unduly remote, the veteran indicated in 
July 2008 testimony before the Board at a travel board 
hearing that his condition had worsened since the date of the 
latest examination and continued to worsen.  

Additionally, the veteran testified at the July 2008 travel 
board hearing that neither of his VA examinations had been 
conducted during a flare-up of his gout, thereby rendering 
inaccurate the examiners' assessments of the severity of his 
condition.  The August 2004 and October 2006 VA examiners 
both found that during a flare-up of the veteran's gout, 
there could be a significant change in the range of motion 
and degree of pain.  They further explained that there could 
also be decreased functional capacity.  However, the 
examiners stated that they were unable to assess the degree 
of change with any medical accuracy without resorting to 
speculation since the veteran had not been suffering from a 
flare-up of his gout during the examinations.  

Because the veteran has not been examined during a period of 
flare-up of his gout, and there may have been a significant 
change in his condition, the Board finds that a new 
examination is warranted in order to fairly ascertain the 
current severity of the veteran's disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected gout 
of the feet.  If possible, schedule the 
examination during a flare-up of the 
veteran's gout.  The examiner should 
include in the report the number of 
incapacitating exacerbations of gout 
that the veteran experiences per year 
as well as the number of severely 
incapacitating exacerbations of gout 
that the veteran experiences per year.  
The claims folder should be reviewed by 
the examiner and the examination report 
should note that review.
 
2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


